Case: 14-30477      Document: 00512878920         Page: 1    Date Filed: 12/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30477
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 22, 2014
RAFAEL ALBERTO LLOVERA LINARES,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

SHERIFF’S OFFICE OF BROWARD COUNTY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:13-CV-3289


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Rafael Alberto Llovera Linares was convicted of driving under the
influence and aggravated fleeing and evading law enforcement in Broward
County, Florida, in 2007. He was ordered removed to Venezuela, and that
order became administratively final in September 2011.                  Llovera Linares
wishes to file a “U-Visa” petition under 8 U.S.C. § 1101(a)(15)(U)(i), and he
moved the district court for injunctive relief in the form of a certification that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30477     Document: 00512878920      Page: 2   Date Filed: 12/22/2014


                                  No. 14-30477

would allow him to file such a petition. The district court denied the motion,
and Llovera Linares now appeals.
      A U-Visa is a type of visa that “can be granted to victims of certain listed
crimes who later help United States law enforcement officials investigate or
prosecute those crimes.” Ordonez Orosco v. Napolitano, 598 F.3d 222, 224 (5th
Cir. 2010); § 1101(a)(15)(U). Llovera Linares contends that the district court
erred in denying him relief because he has made out a prima facie case of
eligibility for a U-Visa under § 1101(a)(15)(U)(i). A U-Visa petition must be
accompanied by a certification from “a Federal, State, or local law enforcement
official, prosecutor, judge, or other Federal, State, or local authority
investigating” certain types of enumerated criminal activity of which the
petitioning alien has been a victim. 8 U.S.C. § 1184(p)(1). The pertinent
federal regulation requires that the person signing the certification have
“responsibility for the detection, investigation, prosecution, conviction, or
sentencing of qualifying criminal activity.” 8 C.F.R. § 214.14(c)(2)(i).
      Llovera Linare’s U-Visa petition would be based on his claims that the
law enforcement officials involved in the Broward County incident engaged in
qualifying criminal activity. The decision whether to issue a certification for a
U-Visa petition is a discretionary one. Ordonez Orosco, 598 F.3d at 226-27.
The district court did not abuse its discretion in determining that it was not
qualified to issue the certification for Llovera Linares, and the denial of Llovera
Linares’s motion for injunctive relief is AFFIRMED. Llovera also moves to
have this court compel various agencies to launch an investigation into the
Broward County incident, and he requests that a judge of this court issue the
certification that would allow him to file a U-Visa petition. These motions, as
well as any other outstanding motions, are DENIED.




                                        2